Citation Nr: 1144131	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-29 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma, including secondary to service-connected persistent post-concussive syndrome.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

W. Yates, Counsel






INTRODUCTION

The Veteran served on active duty from November 1986 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened the Veteran's claim for entitlement to service connection for glaucoma and denied it on the merits.  The Veteran subsequently filed a timely appeal of this decision.

In April 2010, the Board issued a decision which reopened the Veteran's claim for entitlement to service connection for glaucoma, and remanded this matter for additional development. 

For the reasons indicated below, the appeal is again REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for glaucoma.  He contends that he was first treated for and diagnosed with this condition during service.  He also claims that this condition was proximately caused or aggravated by his service-connected persistent post-concussive syndrome.

Based upon a review of the Veteran's claims folder, the Board finds there is a further duty to assist the Veteran with his claim, and the case must be remanded.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (emphasis added).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Pursuant to the Board's April 2010 remand, the Veteran underwent a VA eye examination in November 2010.  The examination report noted that the Veteran's claims file had been reviewed, and the report included a historical summary of this condition.  Following a physical examination, the VA examiner opined that the Veteran's glaucoma was less likely as not caused by or a result of any in-service injury, event, or trauma. 

A July 2011 supplemental VA medical opinion noted that it would be highly unlikely that the Veteran's ocular hypertension/glaucoma would be responsible for the Veteran's symptoms of eye pain and headaches in service.  The VA physician further opined that the more likely cause of these symptoms was vascular or sinus in origin.

During the course of this appeal, the RO issued a May 2011 rating decision which granted service connected at a 30 percent initial rating for persistent post-concussive syndrome, claimed as headaches, effective from September 12, 2005.

In October 2011, the Veteran's representative submitted an Informal Brief Presentation which persuasively argues for a new VA eye examination to ascertain whether the Veteran's glaucoma was proximately caused or aggravated by his service-connected persistent post-concussive syndrome.  Specifically, the Veteran contends that his in-service headaches were treated with Midrin during service, and this medication is contraindicated for anyone who has or is suspected of having glaucoma.  

A review of the Veteran's service treatment records reveal that he was prescribed Midrin for his headaches.

Under these circumstances, the RO must, with the required assistance of the Veteran, attempt to obtain the Veteran's updated glaucoma treatment records, and then schedule him for the appropriate VA examination to determine whether his glaucoma was proximately caused or aggravated by his service-connected persistent post-concussive syndrome.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for glaucoma since November 2010.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment or examination he may identify.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must afford the Veteran the appropriate VA examination to determine the etiology of the Veteran's glaucoma.  The claims folders must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post-service medical records, the lay statements of record, and the remaining evidence in the Veteran's claims folders, the examiner must provide an opinion as to whether the Veteran's current glaucoma was proximately caused or aggravated by his service-connected persistent post-concussive syndrome, including medications used in treating this condition (Midrin).  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must then re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


